 Case 5:20-cm-00031-ELW Document 7                 Filed 04/30/20 Page 1 of 1 PageID #: 33



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

IN THE MATTER OF THE SEARCH OF                        )
INFORMATION ASSOCIATED WITH                           )              5:20 CM 31
FACEBOOK USER ID 1229791416                           )


                            ORDER TO SEAL SEARCH WARRANT
                                 AND RELATED PAPERS

       The United States of America has filed a motion to seal the Search Warrant, the Application

for Search Warrant, the Search Warrant Affidavit, the Inventory Return, its Motion to Seal, this

Order, and all other pertinent search warrant papers in the above captioned and numbered matter.

       The COURT finds that the above described papers should be and they are, hereby sealed

for sixty ( 60) days under the provision of the United States District Court for the Western District

of Arkansas General Order 7. The Court finds, as established in the United States Motion to Seal,

that there exist compelling interests that outweigh the public's qualified First Amendment right of

access and, FURTHER, that n6 less restrictive alternative to sealing is appropriate or practical.

       Dated this   3v+"!?ay of April, 2020

                                                          ~ ;1
                                              THE HONORABLE ERIN L. WIEDEMANN
                                                                             ill\~~,!\
                                              CHIEF, UNITED STATES MAGISTRATE JUDGE
